             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                       1:19 CR 28 MR WCM

UNITED STATES OF AMERICA,                       )
                                                )
v.                                              )           ORDER
                                                )
RODNEY DEJUAN ALLISON                           )
                                                )
                                                )

      This matter is before the Court on Defendant’s Motions for Admission

Pro Hac Vice and Affidavits (“Motions”) filed by Stephen P. Lindsay on behalf

of James Gabriel Banks, Jr. and William H. Thomas. Docs. 315 & 316.

      In response to the undersigned’s Order of June 23, 2021 (Doc. 317), Mr.

Lindsay has filed a “Notice of Appearance of Counsel – Local Counsel” (Doc.

318) which states that he has been retained to serve as local counsel and that

his appearance “is limited in nature and is not a general appearance as counsel

for the defendant.” The Georgia attorneys for whom Mr. Lindsay has submitted

the pro hac vice motions, Mr. Banks and Mr. Thomas, will be, according to the

Notice, “general counsel for the defendant.”

      The Notice cites no authority to support the position that it would be

appropriate to allow Mr. Lindsay to enter a limited appearance for Defendant

in these circumstances. Likewise, the Local Rules of this district do not

contemplate that local counsel will have such limited responsibilities. See
Local Civil Rule 83.1(b)(1) (requiring that a candidate for admission pro hac

vice associate local counsel and be accompanied by local counsel at all hearings

unless otherwise permitted by the Court).

      If Mr. Lindsay wishes to enter a general appearance on behalf of

Defendant, and then request the pro hac vice admission of Mr. Banks and

Mr. Thomas as additional counsel, who would also be entering general

appearances for Defendant, he may do so. In such a scenario, all three

attorneys would be responsible for the representation of Defendant.

      However, particularly in this matter where issues between Defendant

and his attorneys have arisen previously, and where Defendant is currently

represented by appointed counsel, the undersigned concludes that a “limited

appearance” by Mr. Lindsay as local counsel is not sufficient to support the pro

hac vice admission of Mr. Banks and Mr. Thomas.

      Accordingly, Defendant’s Motions for Admission Pro Hac Vice and

Affidavits (Docs. 315 & 316) are DENIED WITHOUT PREJUDICE.

Mr. Scheer’s representation of Defendant remains in place.

      It is so ordered.

                          Signed: June 24, 2021
